Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 3 November 1775
From: Baldwin, Loammi
To: Washington, George



[Chelsea, Mass.] Novr 3d 1775
May it Please your Excellency

Two Gentle men Came to my Quarters Last night about 10 oClock who had Just Escaped from Boston, one of them namely John Guliker a Master of a Vessel & lately taken by the Nautiluss Man of War & brought into Boston, being formerly acquainted with him & always found him a man of Honour & taking him to be a friend to this Country his wife being moved out of Boston to Salem I suffered him to proceed to Salem without Sending him to Head Quartrs.

The other, ome Mr Willm Dogget belongein to the Vinyard, taken last May by Capt. Lindsey of the Faulkland Man of War who appears Capable of Giving your Excellency a particular accounts of Some affairs that may be of advantage to us Relying on his Verassaty by the Recommendation that Capt. Guliker Gives him I trust him to be the Bearer of this not doubting but he will Safely deliver it, and Gives your Excellency all the Inteligence he is Capable of.

L.B.

